DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trang (US 20200366732 A1), hereafter T1.
Regarding Claim 1, T1 discloses the below limitations:	a processor (T1 Fig 5 CPU 1301) configured to cause the UE to:	generate an edge compute request, wherein the edge compute request indicates one or more criteria for the edge compute request (Fig 9 block 9003 transmit configuration request message; Par 157 configuration request message requests an indication of one or more EC systems that may be suitable and one or more decision criteria);	receive a response to the edge compute request, wherein the response to the edge compute request includes an indication of one or more suggested edge application servers and network slice information for the edge compute request (Fig 9 block 9004 receive configuration response message indicating EC systems); and	determine one or more edge application servers to which to connect, based at least in part on the one or more suggested edge application servers that are indicated in the response to the edge compute request (Par 161 if multiple EC systems are indicated by the configuration response message (Fig 9 block 9004), the UE may select an appropriate EC system from the indicated multiple EC systems).

    PNG
    media_image1.png
    882
    715
    media_image1.png
    Greyscale

Regarding Claim 3, T1 discloses the below limitations:	register with a cellular network (T1 Par 20 connecting the UE to, for example, a cellular network; Par 59 registering or de-registering the local control node at a master node);	generate a request for authorization to use edge compute resources (Par 53 policy comprises an authorization rule defining access rights to edge computing systems); and	receive a response indicating that the UE is authorized to use edge compute resources (Par 67 master control node may coordinate access rights for a specific EC application),	wherein the authorization is based on one or more of:	a device identifier of the UE; a subscriber identifier of the UE; an application associated with the request for authorization to use edge compute resources; or a location of the UE (Par 54 request or response is indicative of a service identity of the edge computing application; Par 110 configuration request may be indicative of a location of the UE; Par 111 configuration request may include an identity of a subscriber associated with the UE).
Regarding Claim 4, T1 discloses the below limitations:	receive an indication of a modification to the one or more suggested edge application servers for the edge compute request (T1 Par 112 due to UE mobility such as change of IP address or inter-EC system mobility …); and	determine to connect to a different edge application server, based at least in part on the indication of the modification to the one or more suggested edge application servers for the edge compute request (Par 112 … UE may send a new configuration request, facilitating re-selection of the EC system).
Regarding Claim 5, T1 discloses the below limitations:	receive an indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request (T1 Par 108-109 master control node maintains an up-to-date registry of connectivity states of candidate EC systems, including network conditions/connectivity statuses); and	determine to connect to a different edge application server, based at least in part on the indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request (Par 112-113 UE may send a new configuration request in response to UE mobility and/or inter-EC system mobility).
Regarding Claim 6, T1 discloses the below limitations:	wherein the one or more criteria for the edge compute request comprise one or more of:	an application associated with the edge compute request (T1 Par 20 configuration request could be indicative of a particular application (i.e. an application that aids in EC selection as described herein));	a latency associated with the edge compute request (Par 113 a trigger criteria for transmitting a configuration request is increased latency);	a geographical area associated with the edge compute request (Par 20 configuration request message could include a geographical area).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trang (US 20200366732 A1), hereafter T1, in view of Yoon (US 20210243264 A1), hereafter Y1.
Regarding Claim 2, T1 discloses the limitations of Claim 1.
T1 further discloses the below limitation:	provide the edge compute request to an edge discovery service (T1 Par 20 discloses performing discovery procedure prior to connectivity change (i.e. edge selection and connection)),
T1 does not disclose the below limitation:	wherein the response to the edge compute request is received from the edge discovery service; and	connect to the determined one or more edge application servers.
In the same field of endeavor of managing connections between a UE and an edge, Y1 does disclose the below limitation:	wherein the response to the edge compute request is received from the edge discovery service (Y1 Fig 5 block 510 provide at least one service (e.g. discovery service) from source edge to terminal prior to relocation; Par 96 discovery procedures may be performed between device app 120 (i.e. at the UE) and MMP 600 (i.e. at the edge host)); and	connect to the determined one or more edge application servers (Fig 5 block 580 provide relocation service from target edge network to terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned UE apparatus to include performing an edge discovery procedure and then connecting the UE to the discovered edge as taught by Y1.  The suggestion/motivation to do so would have been to provide for connections between a UE and an unknown edge via discovery procedure. Therefore, it would have been obvious to combine T1 and Y1 to obtain the invention, as specified in the instant claim.

Claim(s) 7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of Thorat (US 20210120484 A1), hereafter T2.
Regarding Claim 7, T1 discloses the below limitation:	receiving an edge compute service indication (T1 Fig 10 block 9023 receive configuration request message), wherein the edge compute service indication includes information indicating	one or more edge application servers for the edge compute service (Par 13 configuration response may provide for a UE configuration in terms of which one of the plurality of EC systems to use for executing the EC application; see also Par 110),	network name information for the edge compute service (Par 14 location of an EC system may be specific in terms of an identity of a network (e.g. a network name)), and	determining one or more edge application servers from which to obtain edge compute service based at least in part on the one or more edge application servers that are indicated in the edge compute service indication (Fig 10 block 9024 select EC system; Par 161 if multiple EC systems are indicated by the configuration response message (Fig 9 block 9004), the UE may select an appropriate EC system from the indicated multiple EC systems).
T1 does not disclose the below limitation:	network slice information for the edge compute service;
In the same field of endeavor of managing resources in an edge network, T2 does disclose the below limitation:	network slice information for the edge compute service (T2 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include network slice information such as NSSAI as taught by T2.  The suggestion/motivation to do so would have been to provide for a connection to an edge that is associated with a particular slice capable of serving the UE’s needs. Connecting a UE to an edge associated with a slice helps ensure that the selected edge is able to provide the services expected by the UE based on the associated network slice. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, T1 and T2 disclose the limitations of Claim 7.
T1 does not disclose the below limitation:	wherein the network slice information for the edge compute service includes network slice selection assistance information (NSSAI) for the edge compute service.
In the same field of endeavor of managing resources in an edge network, T2 does disclose the below limitation:	wherein the network slice information for the edge compute service includes network slice selection assistance information (NSSAI) for the edge compute service (T2 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include transmitting NSSAI with the edge compute response as taught by T2.  The suggestion/motivation to do so would have been to provide the UE information to aid in slice selection and usage at the selected edge node(s). Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, T1 and T2 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	providing an edge compute request to a cellular network element, wherein the edge compute request indicates one or more criteria for the edge compute request (T1 Fig 9 block 9003 transmit configuration request message; Par 157 configuration request message requests an indication of one or more EC systems that may be suitable and one or more decision criteria),	wherein the edge compute service indication is received in response to the edge compute request (Fig 9 block 9004 receive configuration response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include receiving a request for an edge compute from a UE and sending an indication of an edge compute service in response as taught by T1.  The suggestion/motivation to do so would have been to providing edge resources to a UE based on criteria such as a requested application or QoS requirements. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, T1 and T2 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	wherein the edge compute service indication includes updated edge compute service information for a previously provisioned edge compute service (T1 Par 108-109 master control node maintains an up-to-date registry of connectivity states of candidate EC systems, including network conditions/connectivity statuses).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include maintaining a registry of EC systems as taught by T1.  The suggestion/motivation to do so would have been to ensure that EC system information provided to the UE is up-to-date. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, T1 and T2 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	wherein the edge compute service indication includes a prioritized list of one or more edge application servers (T1 Par 159 at block 9004, master control node signals one or more prioritized EC systems).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include prioritizing the list of transmitted EC systems as taught by T1.  The suggestion/motivation to do so would have been to aid UE in selecting the most appropriate EC system for its needs in the case that there are multiple EC systems capable of serving the UE. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, T1 discloses the below limitation:	a network port; and a processor operably coupled to the network port (T1 Fig 8 Interface 2902 (e.g. network port) and CPU 2901);	receive capability and performance information for each of a plurality of edge application servers (Par 108-109 master control node maintains an up-to-date registry of connectivity states of candidate EC systems, including network conditions/connectivity statuses);	store the capability and performance information for each of the plurality of edge application servers (Fig 10 block 9022 update registry);	select one or more edge application servers for an edge compute service for a wireless device based at least in part on the capability and performance information for each of the plurality of edge application servers and one or more criteria for the edge compute service for the wireless device (Fig 10 block 9024 select EC system); and	provide an edge compute service indication to the wireless device (Fig 10 block 9025 transmit configuration response message),	wherein the edge compute service indication includes an indication of the selected one or more edge application servers (Par 13 configuration response may provide for a UE configuration in terms of which one of the plurality of EC systems to use for executing the EC application; see also Par 110),	network name information for the edge compute service (Par 14 location of an EC system may be in terms of an identity of a network (e.g. a network name)), and
T1 does not disclose the below limitation:	network slice information for the edge compute service.
In the same field of endeavor of managing resources in an edge network, T2 does disclose the below limitation:	network slice information for the edge compute service (T2 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include network slice information such as NSSAI as taught by T2.  The suggestion/motivation to do so would have been to provide for a connection to an edge that is associated with a particular slice capable of serving the UE’s needs. Connecting a UE to an edge associated with a slice helps ensure that the selected edge is able to provide the services expected by the UE based on the associated network slice. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, T1 and T2 disclose the limitations of Claim 13.
T1 further discloses the below limitation:	wherein the one or more criteria for the edge compute service include one or more of:	an application associated with the edge compute service (T1 Par 20 configuration request could be indicative of a particular application (i.e. an application that aids in EC selection as described herein));	a latency associated with the edge compute service (Par 113 a trigger criteria for transmitting a configuration request is increased latency);	a geographical area associated with the edge compute service (Par 20 configuration request message could include a geographical area).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include criteria such as application associated with an edge, a latency, or a geographical area of the edge to aid in edge selection as taught by T1.  The suggestion/motivation to do so would have been to ensure that the cellular network elements is able to provide the edge best able to serve the UE based on various requirements and/or expectations. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, T1 and T2 disclose the limitations of Claim 13.
T1 further discloses the below limitation:	receive an edge compute request from a wireless device (T1 Fig 9 block 9003 transmit configuration request message),	wherein the edge compute request indicates the one or more criteria for the edge compute service (Par 157 configuration request message requests an indication of one or more EC systems that may be suitable and one or more decision criteria),	wherein the edge compute service indication is provided in response to the edge compute request received from the wireless device (Fig 9 block 9004 receive configuration response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include receiving an edge compute request with any type of criteria associated with it and providing an appropriate edge in response as taught by T1.  The suggestion/motivation to do so would have been to provide edges capable of serving the requesting UE based on various criteria and only upon request in order to not waste resources. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, T1 and T2 disclose the limitations of Claim 13.
T1 does not disclose the below limitation:	one or more network slices associated with the edge compute service,	determining, based at least in part on the capability and performance information for each of the plurality of edge application servers, whether each of the plurality of edge application servers supports the one or more network slices associated with the edge compute service,	wherein the one or more edge application servers are selected further based at least in part on whether each of the plurality of edge application servers supports the one or more network slices associated with the edge compute service.
In the same field of endeavor of managing resources in an edge network, T2 does disclose the below limitation:	one or more network slices associated with the edge compute service (T2 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI),	determining, based at least in part on the capability and performance information for each of the plurality of edge application servers, whether each of the plurality of edge application servers supports the one or more network slices associated with the edge compute service (Fig 2 slice discovery request 227 in response to a registration request),	wherein the one or more edge application servers are selected further based at least in part on whether each of the plurality of edge application servers supports the one or more network slices associated with the edge compute service (Fig 2 slice discovery response 235 indicating NSSAIs associated with the registration request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include performing slice discovery and selection procedures as part of a registration request that includes selection of a serving edge as taught by T2.  The suggestion/motivation to do so would have been to ensure that the select edge(s) host the slice(s) able to serve the UE according to indicated criteria. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, T1 and T2 disclose the limitations of Claim 13.
T1 further discloses the below limitation:	receive updated capability and performance information from at least one of the edge application servers (T1 Par 108-109 master control node maintains an up-to-date registry of connectivity states of candidate EC systems, including network conditions/connectivity statuses; Par 169 capability of the plurality of candidate EC systems can be determined and tracked in the registry); and	update the stored capability and performance information based at least in part on the updated capability and performance information received from at least one of the edge application servers (Par 108-109 master control node maintains an up-to-date registry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include receiving update status of edges and storing that updated information in a registry as taught by T1.  The suggestion/motivation to do so would have been to ensure that the cellular network element facilitating edge selection has up-to-date information on the available edges. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, T1 and T2 disclose the limitations of Claim 17.
T1 further discloses the below limitation:	wherein the updated capability and performance information relates to at least one edge application server indicated to the wireless device (T1 Par 108 master control node receives an update each time an EC application is installed/removed; Par 143 registry may be indicative of the capability of each EC system (e.g. in terms of supported EC applications)),	provide an indication to the wireless device of the updated capability and performance information for the at least one edge application server indicated to the wireless device (Par 13 configuration response may provide for a UE configuration in terms of which one of the plurality of EC systems to use for executing the EC application; see also Par 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include continually updating the edge registry and informing the UE of any relevant edge updates as taught by T1.  The suggestion/motivation to do so would have been to ensure that the UE is served by an edge capable of providing any needed application or services, and providing the UE the opportunity to request a new edge in the case of the edge becoming unable to serve the UE. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, T1 and T2 disclose the limitations of Claim 17.
T1 further discloses the below limitation:	wherein the updated capability and performance information is received based at least in part on an aperiodic event trigger configured to cause the at least one of the edge application servers to provide a capability and performance update (T1 Par 108 master control node receives an update each time an EC application is installed/removed or an EC system is registered/deregistered, which are all aperiodic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include aperiodic updates of the edge registry as taught by T1.  The suggestion/motivation to do so would have been to update the edge registry as soon as a change happens so that edges aren’t assigned based on out of date information. Therefore, it would have been obvious to combine T1 and T2 to obtain the invention, as specified in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of T2 and further in view of Huang (US 20200296653 A1), hereafter H1.
Regarding Claim 8, T1 and T2 disclose the limitations of Claim 7.
T1 and T2 do not disclose the below limitation:	wherein the network name information for the edge compute service includes data network name (DNN) information for the edge compute service.
In the same field of endeavor of managing resources in an edge network, H1 does disclose the below limitation:	wherein the network name information for the edge compute service includes data network name (DNN) information for the edge compute service (H1 Par 71 edge computing request may include a data network name that identifies the data network domain to which the edge computing system belongs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a data network name as part of an edge compute response as taught by H1. The suggestion/motivation to do so would have been to identify the network the UE is intended to connect to. Examiner notes that T1 does disclose identifying the network (e.g. at Par 14), but it is silent on whether this identification is specifically via a DNN. A third reference is brought in to remedy this deficiency. Therefore, it would have been obvious to combine T1, T2 and H1 to obtain the invention, as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over T1 and T2 and further in view of Jeuk (US 20200244722 A1), hereafter J1.
Regarding Claim 19, T1 and T2 disclose the limitations of Claim 17.
T1 and T2 do not disclose the below limitation:	wherein the updated capability and performance information is received based on a scheduled periodic update.
In the same field of endeavor of managing resources in an edge network, J1 does disclose the below limitation:	wherein the updated capability and performance information is received based on a scheduled periodic update (J1 Par 38 EC may send message including resource and capability information as periodic keep alive messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned cellular network element to include periodic updates of resource and capability information of edges associated with the network as taught by J1. The suggestion/motivation to do so would have been to provide updates on network status in predictable time intervals in order to better schedule network resource and prevent congestion. Examiner notes that T1 does disclose repetitive updates at the UE (e.g. at Par 110), but it is silent whether the updates of edge status is also repetitive. As such, a third reference was brought in to remedy this deficiency. Therefore, it would have been obvious to combine T1, T2 and J1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412